IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

JAVIER GARCIA,
Plaintiff,
Vv. Case No. 18-cv-691
NANCY A. BERRYHILL,
Acting Commissioner of Social

Security,

Defendant.

 

ORDER

 

This matter coming before the Court on the parties’ Stipulation For
Attorney Fees Under the Equal Access to Justice Act, and the Court, being duly
advised, it is hereby ordered that:

Plaintiff be awarded $5,598.51 (five thousand five hundred ninety-eight
dollars and fifty-one cents) in fees and $0.00 (zero dollars and zero cents) in costs
under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). This award
of attorney fees will fully satisfy any and all of Plaintiff's claims for fees, costs,
and expenses under 28 U.S.C. § 2412. After the Court enters this award, if
counsel for Defendant can verify that Plaintiff owes no pre-existing debt subject
to offset, Defendant will direct that the award be made payable to Plaintiff's
attorney.

SO ORDERED this 5” day of WME a019,

0. ACG

 

 
